Citation Nr: 1719484	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-02 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety, depression, and sleep impairment.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to September 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In February 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board remanded this case in April 2013.

The issue of entitlement to service connection for an acquired psychiatric disability other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran has a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition; that there is a link, established by medical evidence, between the current symptoms and an in-service personal assault; and that there is credible supporting evidence, in the form of significant behavioral changes subsequent to the claimed assault, that the in-service personal assault did occur.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  In this decision, the Board grants entitlement to service connection for PTSD.  This represents a complete grant of the benefit sought on appeal as to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to that issue is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  For cases certified to the Board before August 4, 2014, such as this case, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

Analysis

The Veteran asserts that he has PTSD that is related to an in-service sexual assault.  See, e.g., February 2013 Board hearing transcript.  Specifically, the Veteran reports that, while serving aboard a ship in or around June 1977, he was knocked unconscious by some of his shipmates and awoke later to pain, blood, and semen in the rectal area.  He went to sick call, where he was diagnosed with hemorrhoids despite reporting the sexual assault, and was later referred to a chaplain for mental counseling.  He became depressed and had difficulties with his memory.  He eventually was discharged due to "apathy."  See id.

In February 2010, J. Atkinson, Jr., M.A., a licensed psychologist, conducted an independent mental status examination that included a telephonic interview with the Veteran.  In the report for that examination, Mr. Atkinson notes the Veteran's reports of witnessing his mother being killed by gunshot as a child and of the in-service sexual assault.  Mr. Atkinson diagnosed the Veteran with PTSD based on his responses during the examination.  Mr. Atkinson further states, "In response to his Navy experience, the patient has slowly developed frank psychosis with delusional, paranoid ideation and prominent hallucinatory activity of a morbid content . . . ."  An April 25, 2008 VA mental health outpatient note signed by a clinical social worker also notes the Veteran's reports of being sexually assaulted while on active service, and includes an assessment of PTSD "per Veteran's report of symptoms and stressors."  The Board interprets the February 2010 independent mental status examination report and the April 2008 VA treatment note as supporting a finding that the Veteran has a diagnosis of PTSD that conforms to the DSM-IV diagnostic criteria and that is based on an in-service personal assault.  Therefore, the question remaining for consideration is whether there is credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The record does not contain evidence that directly corroborates the occurrence of the in-service sexual assault.  However, the Board observes that efforts to obtain the Veteran's full service treatment records were unsuccessful.  In June 2009, the VA RO in Roanoke, Virginia, issued a formal finding on the unavailability of the Veteran's service treatment records, which detailed the steps taken to obtain those records.  Thereafter, the National Personnel Records Center provided all available service records to the RO.  Those records contain some service treatment records, but are largely comprised of service personnel records.  The few service treatment records of record show no evidence to support the Veteran's assertion that he sought treatment for the in-service sexual assault and was diagnosed with hemorrhoids.  Nevertheless, in cases where service records are unavailable, VA has a heightened obligation to explain its findings and to consider the benefit-of-the-doubt rule by discussing in its decision all the evidence that may be favorable to the Veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Ussery v. Brown, 8 Vet. App. 64   (1995); Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, 38 C.F.R. § 3.304(f)(5) provides that evidence other than the Veteran's service records may corroborate the Veteran's account of an in-service personal assault.  Therefore, the Board will look to other evidence of record to determine whether there is credible supporting evidence that the claimed in-service stressor occurred.

The few service treatment records of record show that on medical examination for entrance into active service the Veteran had a normal psychological evaluation, and that the Veteran denied current or past psychiatric symptoms on a report of medical history for entrance into active service.  The Veteran's service personnel records show that he was granted a waiver of the E-3 examination in May 1977 based on his class average grade upon graduation from class "A" service school.  He then went on unauthorized leave for thirty consecutive days in July and August 1977.  The executive officer's investigation into the unauthorized leave held that the absence was intentional because, prior to his departure, the Veteran made a statement to personnel that he was voluntarily leaving the ship and had no intention of returning.  The Veteran was then given a 2.0 rating in military behavior due to disregard of Navy rules and regulations.  A report of discharge and a notice of processing of administrative discharge both dated in August 1977 reflect that the Veteran was discharged due to "apathy".

In addition, the Veteran submitted a letter from his mother, S. P., in August 2010.  The Board notes that it is unclear whether S. P. is the Veteran's biological mother or his stepmother, as the record indicates that, as a child, the Veteran witnessed either his mother or stepmother being shot and killed.  At any rate, in the letter, S. P. states that the Veteran had excellent reports and was excited with his progress during boot camp, and was excited about being transferred to a ship.  However, after the Veteran returned home, she noticed a change in his personality.  His demeanor was "very low," as were his self-esteem and pride.  The Veteran never talked to her about the incident that occurred on the ship.

In summary, the evidence shows that the Veteran was initially able to advance in service based on favorable grades, but that in July 1977 he voluntarily took an unauthorized absence and was eventually discharged due to apathy.  S. P., a family member, has stated that she noticed changes in the Veteran's personality following his discharge from active service, including very low self-esteem and pride.  The Board finds that the service treatment records and the statement from S. P. show a change in the Veteran's behavior following the claimed assault.  The May 1977 service personnel record showing that the Veteran was able to advance based on favorable grades is consistent with S. P.'s assertion that the Veteran initially seemed excited about serving.  The Veteran's unauthorized leave of absence, 2.0 rating in military behavior, and discharge due to apathy are consistent with S. P.'s assertion that the Veteran exhibited significant behavioral changes toward the end of his service.  Accordingly, the Board concludes that the Veteran's service records and other evidence of record corroborate the Veteran's account of the stressor incident.  See 38 C.F.R. § 3.304(f)(5).

The Board acknowledges that a VA licensed psychologist opined in June 2015 that it is less likely than not that the evidence of record suggests that the claimed in-service assault occurred.  The opinion reflects that the psychologist reviewed the record and noted the Veteran's unauthorized absence and ultimate discharge from active service.  The psychologist further noted that the Veteran "only served for six months.  His behavioral problems occurred within five months of enlistment, which makes it impossible to know whether or not his disciplinary problems were a 'change' in functioning or simply the onset of problems which would have occurred under any circumstance."  She concludes, "Had he had a longer period of service with no disciplinary problems prior to the alleged assault, then it might be possible to substantiate behavioral change, but it is simply not possible to do so given that his period of service is so short."  The psychologist does not discuss S. P.'s statement.  Her conclusion that it is "impossible" to know whether the Veteran's behavioral problems constitute a change in functioning does not reflect consideration of the service personnel records showing that the Veteran was able to advance in May 1977 based on favorable grades and ignores S. P.'s account that the Veteran's personality changed during his time in service.  S. P. is a family member who apparently knew the Veteran both before and after his service and is therefore competent to attest to changes she saw in his personality during his active service.  Furthermore, the conclusion is inconsistent with 38 C.F.R. § 3.304(f)(5), which explicitly states that statements from family members may corroborate a veteran's account of an in-service personal assault.  Given the VA psychologists apparent lack of consideration of the service personnel records and S. P.'s statement, the Board affords no probative value to her opinion.

The Board further acknowledges that the private treatment records include a diagnosis of PTSD based on the Veteran's stressor of having seen his mother or stepmother being shot to death, which occurred when the Veteran was a child and is not related to his active service.  However, this does not necessarily mean that the Veteran cannot also have PTSD based on the in-service sexual assault.

As such, the probative evidence of record shows that the Veteran has a diagnosis of PTSD in accordance with the DSM-IV and a link, established by medical evidence, between the current PTSD symptoms and the in-service sexual assault; and that there is credible supporting evidence, in the form of significant behavioral changes subsequent to the claimed assault, that the in-service personal assault did occur.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for PTSD, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.304(f); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The medical evidence of record reflects that the Veteran has been diagnosed with acquired psychiatric disorders other than PTSD, to include anxiety, depression, and sleep impairment.  It also reflects that those acquired psychiatric disorders may be related to his active service, but that they are at least partly attributable to his nonservice-connected physical disabilities.  The Veteran has not yet been provided a VA examination to determine whether it is at least as likely as not that the diagnosed acquired psychiatric disorders other than PTSD had their onset during the Veteran's active service or are otherwise etiologically related to his active service.  The Board finds that the low threshold for providing such a VA examination has been met in this case, and that the issue must therefore be remanded so that the Veteran may be afforded a VA examination.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).

In addition, as the Board noted in its April 2013 remand, the Veteran testified at the February 2013 Board hearing that he first received psychiatric treatment immediately after his separation from active service from Dr. S. Perkins at South Charleston Primary Care in South Charleston, West Virginia.  In the April 2013 remand, the Board directed the AOJ to obtain release of information forms for post-service psychiatric treatment records, specifically to include records from Dr. Perkins, and then obtain those records.  A review of the record reveals that a March 2015 letter to the Veteran sought authorization for release of medical records and specifically asked for records from the Charleston VA Clinic, a community-based outpatient clinic; the Charleston Vet Center; and Dr. L. Kelley.  It did not specifically ask for records from Dr. Perkins.  The Board finds that, on remand, the Veteran should be provided another opportunity to identify and authorize release of psychiatric treatment records from Dr. Perkins dating shortly after his separation from active service.  See 38 C.F.R. § 3.159(c)(1).  The Veteran should also be provided another opportunity to authorize release of records from the Charleston Vet Center, as no records from that facility are currently of record .  See VA Adjudication Procedure Manual M21-1 (M21-1), Part III, Subpart iii, Chapter 1, Section C, Subsection 4, Paragraph j (Vet Center records are in VA's constructive custody but require a release from the Veteran prior to VA undertaking efforts to obtain them).

Finally, following issuance of the April 2013 Board remand, the Veteran submitted records from the Charleston VA Clinic.  However, there is no indication that the AOJ made appropriate efforts to obtain updated treatment records from the Charleston VA Clinic dating from September 2012 through the present, as directed in the April 2013 Board remand.  On remand, the AOJ must make efforts to obtain those records.  See 38 U.S.C.A. § 5103A (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matter being remanded, to include from the Charleston VA Clinic dating from September 2012 through the present, and associate the records with the record.

2.  Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify and authorize release of all outstanding, relevant treatment from private health care providers.  The letter accompanying the VA Forms 21-4142 and 21-4142a should inform the Veteran that VA is particularly interested in psychiatric treatment records from Dr. S. Perkins at South Charleston Primary Care in South Charleston, West Virginia, dating shortly after his separation from active service, and in counseling records from the Charleston Vet Center.  The letter should further inform the Veteran that, even though Vet Center records are considered to be in VA's constructive possession, he must authorize release of those records, preferably on the enclosed VA Form 21-4142a, in order for VA to be able to obtain them and associate them with the record.  If he does not authorize release of those records, VA will not be able to obtain and review them in conjunction with his appeal for entitlement to service connection for an acquired psychiatric disability other than PTSD.

All attempts to obtain the records so identified must be documented in the record.  The Veteran must be notified of any inability to obtain the documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

3.  After the above development is complete, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed psychiatric disability other than PTSD.  Provide a copy of this remand and the record to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Provide a diagnosis for any psychiatric disability other than PTSD found on examination or in the record, even if currently resolved.

b.  For each diagnosed psychiatric disability other than PTSD, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset during the Veteran's active service or is otherwise etiologically related to his active service.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


